EXHIBIT 10.9

FORM OF WAIVER AGREEMENT

October 31, 2011

 

 

Rodman & Renshaw, LLC

Rodman & Renshaw Capital Group, Inc.

1251 Avenue of Americas

20th floor

New York, NY 10020

Attn:

Mr. David Horin,

 

Chief Financial Officer

Gentlemen:

          Reference is made to my employment agreement dated November 30, 2010
with Rodman & Renshaw, LLC and Rodman & Renshaw Capital Group, Inc. (the
“Employment Agreement”). Further reference is made to the Securities Purchase
Agreement dated October 31, 2011 between Rodman & Renshaw Capital Group, Inc.
and the Investors set forth on Schedule I thereto (the “Purchase Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Purchase Agreement.

          As a material inducement to the Investors to enter into the Purchase
Agreement and fund thereunder, each of the Company, John J. Borer III, Edward
Rubin, Michael Vasinkevich and Paul Revere LLC has undertaken in Section 4.18 of
the Agreement as follows:

“Until such time as less than 50% of the original principal amount of the
Debentures sold pursuant to this Agreement remain outstanding, the Company shall
not (and the Company shall cause each of its Subsidiaries (as defined in the
Debentures) to not), directly or indirectly, make or cause to be made any
payments, or provide or cause to be provided any amounts, to any of Edward
Rubin, Michael Vasinkevich or John J. Borer III (collectively, the “Founders”)
or any of their affiliated or related Persons (not including for this purpose
blood relatives of any Founder who are otherwise employees of the Company or any
Subsidiary in the ordinary course of their respective businesses) in respect of
salary, bonus, commissions or the like; provided, however, the Company and each
of its Subsidiaries (as defined in the Debentures) shall be permitted to (i)
reimburse the Founders for ordinary business expenses incurred by each of them
in accordance with Company policies applicable to all other employees of the
Company and (ii) compensate each of the Founders to the extent of the
employee-paid portions of employee benefit plans (such as 401(k) and health
insurance) in which the Founders are eligible to participate to the same extent
as all other employees of the Company and its Subsidiaries (as defined in the
Debentures). After such time that less than 50% of the original principal amount
of

--------------------------------------------------------------------------------



the Debentures sold pursuant to this Agreement remain outstanding, the Company
shall be permitted to pay to each of the Founders (1) a base salary of up to
$150,000 per calendar year and (2) bonuses and commissions, in each case of
clauses (1) and (2), as determined by a majority of the disinterested members of
the board of directors of the Company; provided, however, all such bonuses and
commissions (but not base salary) so determined shall be reduced by 50% and the
other 50% of such determined bonus and/or commission (as the case may be) (but
before giving effect to such 50% reduction) shall be used by the Company to
effect redemptions of the Debentures pursuant to Section 2(d) thereof. The
Company agrees that the maximum bonus amounts to be paid to all the Founders
with respect to a fiscal year of the Company shall not exceed in the aggregate
an amount equal to 20% of the pre-tax net income on a non-GAAP basis of the
Company and its Subsidiaries (as defined in the Debentures), with respect to
such fiscal year.”

In furtherance of such undertaking, I hereby forever waive my right to receive
payments under my Employment Agreement for so long as 50% or more of the
original principal amount of the Debentures sold pursuant to this Purchase
Agreement remain outstanding, subject to the carve outs set forth in Section
4.18 of the Purchase Agreement. This waiver shall not otherwise effect the
respective obligations of the parties to the Employment Agreement which shall
continue in full force and effect.

Sincerely,

[Edward Rubin]
[Michael Vasinkevich]
[John J. Borer III]

--------------------------------------------------------------------------------